DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 07/01/2022. 
Claims 1 and 9-11 are amended.
Claims 22 and 23 are newly added.
Claims 1-4, 9-11, 22 and 23 are pending and presented for examination.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (US 2018/0050115) in view of Miao Kong et al. (Theranostics, 7(13), 3276-3292, 2017) are maintained for reasons of record in the previous office action filed on 03/03/2022.
Applicant’s arguments filed on 07/01/2022 have been fully considered but they are not persuasive.
Applicant argues that Miao Kong et al fails to describe or suggest where the HSNs per se increase tumor-infiltrating immune cells in a tumor. This argument is not persuasive since Miao Kong teaches that the nanoparticle-mediated combinational therapy provided a benign regulation on tumor microenvironment through activation of tumor infiltrating T lymphocytes and natural killer cells, down-regulation of immunosuppressive myeloid-derived suppressor cells, and has great potential in developing a feasible strategy to remodel tumor immune microenvironment and achieve enhanced antitumor effect (abstract). Further, gleaning through specification, the smaller size and good suspension of HSN can accumulate in tumor through EPR effect and recruit immune cells around tumor lead to the enhancement of tumor-infiltrating immune cells in the tumor site and inhibition of tumor growth without systemic adverse effect (page 27) and biodistribution and pharmacokinetic studies discloses by Miao Kong similarly shows accumulation of Cy5-loaded dHMLB in tumor-bearing mice. To evaluate the biodistribution of dHMLB in tumor-bearing mice, Cy5 loaded dHMLB was iv. Injected and mice were imaged by IVIS. As seen in Figure 3c, nanoparticles demonstrated gradual distribution in tumor and the strongest fluorescence  presented in 36 h. The tumor exhibited the lasting florescence, which indicated the long circulation property and enhanced permeability and retention effect of nanoparticles in tumor site. The biodistribution of dHMLB was also quantitatively performed at 6h, 24h, and 48 h post injection (Figure 3e) and showed 2.21=0.17% of Si accumulation in tumor at 6 h and increased to 7.32 + 1.91% and 9.25 + 2.05% at 24 h and 48 h respectively (page 3284, left column). As Cy5 loaded dHMLB showed high accumulation and retention of nanoparticles in tumor site would obvious assist in increasing tumor-infiltrating immune cells in a tumor as recited in instant claims. Further the nanoparticle-mediated combinational therapy can fully develop the synergy effects with significant inhibition on tumor growth and metastasis and hold great potential in cancer combinational therapy.
NOTE: With respect to limitation of bioactive ingredient of new added claims, prior art Mou et al discloses hollow silica nanoparticles as a drug delivery system loading bioactive ingredients. The bioactive ingredient includes, but are not limited to, an enzyme, a protein drug, an antibody, a vaccine, an antibiotic or a nucleotide drug (abstract and 0050). Therefore, the invention as a whole would also have been prima-facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, alone or in combination, especially in the absence of evidence to the contrary.

Claim(s) 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mou et al. (US 2018/0050115) in view of Miao Kong et al. (Theranostics, 7(13), 3276-3292, 2017) as applied to claims 1-4 and 22-23 above, and further in view of Min Luo et al. (J Cont Release 263, 200-210, 2017) and Yuchen Fan et al. (Vaccines, 3, 662-685, 2015).
Mou et al and Miao Kong et al teaches as discussed above.
Mou et al and Miao Kong et al fails to disclose HSN including neoantigen bioactive ingredient. 
Min Luo discloses the development of nanoparticle vaccine (nanovaccine) that modulates the innate immune system and enhances adaptive immunity with reduced toxicity (abstract). Min Luo discloses that nanovaccines are miniscule particulates (20-100 nm) that target the body’s immune system to activate the host’s immune response against diseases. The incorporation of antigens or adjuvants can be achieved by conjugation of these components to the surface or core of nanoparticles, or by encapsulation within vesicles or micelles (page 200). Additional disclosure includes that epitopes, also known as neoantigens recently discovered and incorporation of these neoantigens into cationic lipids or nanoparticles can stimulate antigen-specific anti-tumor effects, which is important to overcome the relatively low immunogenicity of these neoantigens.
Fan discloses a review of the current state-of-the-art in nanoparticle-based strategies designed to potentiate cancer immunotherapies, including cancer vaccines with subunit antigens (e.g., oncoproteins, mutated neo-antigens, DNA and mRNA antigens) and whole-cell tumor antigens, dendritic cell-based vaccines, artificial antigen-presenting cells, and immunotherapeutics based on immunogenic cell death, immune checkpoint blockade, and adoptive T-cell therapy (abstract). Additional disclosure includes that new horizons in cancer immunotherapy include identification of tumor neo-antigens by tumor exomes sequencing and utilization of neo-antigens for “precision medicine” by tailoring the cancer vaccine for each patient. As mutated neo-antigens should be more immunogenic than self-antigens over-expressed on tumor cells, this approach may dramatically improve the therapeutic efficacy of cancer vaccines, as demonstrated by tantalizing results in recent studies [126,127]. However, these vaccination strategies based on neo-antigens are still subjected to delivery issues facing conventional subunit vaccination; therefore, vaccine nanoparticles loaded with neo-antigens may address these challenges and offer personalized nanomedicines designed to elicit anti-tumoral immune responses. In addition, combination therapies utilizing cancer vaccines and immune checkpoint inhibitors merit further exploration as they could simultaneously drive potent anti-tumor immune responses and reverse immunosuppression in tumor microenvironment.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate neoantigens into Mou and Miao Kong’s composition. The person of ordinary skill in the art would have been motivated to make those modifications because Fan teaches that the vaccination strategies based on neo-antigens are still subjected to delivery issues facing conventional subunit vaccination; therefore, vaccine nanoparticles loaded with neo-antigens may address these challenges and  in addition offer personalized nanomedicines designed to elicit anti-tumoral immune responses and addition, combination therapies utilizing cancer vaccines and immune checkpoint inhibitors merit further exploration as they could simultaneously drive potent anti-tumor immune responses and reverse immunosuppression in tumor microenvironment (page 676) and reasonably would have expected success because nanoparticle delivery systems are versatile platforms that can be rationally designed to address key technical challenges in cancer vaccination and immunotherapy and may offer cutting-edge material-based strategies to advance this exciting field of cancer therapy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618